


109 HRES 1006 IH: Recognizing the commencement of Ramadan,

U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1006
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2006
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Rothman, Ms. Jackson-Lee of
			 Texas, Mr. Honda,
			 Ms. McCollum of Minnesota,
			 Mr. Holt, Mr. Payne, Mr.
			 Lantos, Ms. Lee,
			 Mr. Serrano, and
			 Mr. Conyers) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Recognizing the commencement of Ramadan,
		  the Islamic holy month of fasting and spiritual renewal, and commending Muslims
		  in the United States and throughout the world for their faith.
	
	
		Whereas since the terrorist attacks on the United States
			 on September 11, 2001, threats and incidents of violence have been directed at
			 law-abiding, patriotic Americans of African, Arab, and South Asian descent,
			 particularly members of the Islamic faith;
		Whereas on September 14, 2001, the House of
			 Representatives passed a concurrent resolution condemning bigotry and violence
			 against Arab-Americans, American Muslims, and Americans from South Asia in the
			 wake of the terrorist attacks in New York, New York, and Washington,
			 D.C.;
		Whereas it is estimated that there are approximately
			 1,500,000,000 Muslims worldwide;
		Whereas Ramadan is the holy month of fasting and spiritual
			 renewal for Muslims worldwide, and is the 9th month of the Muslim calendar
			 year; and
		Whereas the observance of the Islamic holy month of
			 Ramadan commences at dusk on September 24, 2006, and continues for one lunar
			 month: Now, therefore, be it
		
	
		That—
			(1)during this time
			 of conflict, in order to demonstrate solidarity with and support for members of
			 the community of Islam in the United States and throughout the world, the House
			 of Representatives recognizes the Islamic faith as one of the great religions
			 of the world; and
			(2)in observance of
			 and out of respect for the commencement of Ramadan, the Islamic holy month of
			 fasting and spiritual renewal, the House of Representatives acknowledges the
			 onset of Ramadan and expresses its deepest respect to Muslims in the United
			 States and throughout the world on this significant occasion.
			
